EXHIBIT 99.1 FORM 51-102F3 - MATERIAL CHANGE REPORT 1. Name and Address of Company Loncor Resources Inc. 1 First Canadian Place Suite 7070, 100 King Street West Toronto, Ontario M5X 1E3 2. Date of Material Change May 29, 2012. 3. News Release The news release (the "News Release") attached hereto as Schedule "A" was issued through Marketwire on May 29, 2012. 4. Summary of Material Change See the attached News Release, which News Release is incorporated herein. 5. Full Description of Material Change 5.1Full Description of Material Change See the attached News Release, which News Release is incorporated herein. 5.2Disclosure for Restructuring Transactions Not applicable. 6. Reliance on subsection 7.1(2) of National Instrument 51-102 Not applicable. 7. Omitted Information Not applicable. 8. Executive Officer Arnold T. Kondrat (Executive Vice President) - (416) 366-2221. 9. Date of Report June 8, 2012. Schedule "A" Loncor Resources Outlines Significant Maiden Gold Resource of One Million
